[Cite as McCall v. Fleegle, 2013-Ohio-3445.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


EUGENE B. MCCALL                               :    JUDGES:
                                               :    Hon. W. Scott Gwin, P.J.
   Petitioner                                  :    Hon. Sheila G. Farmer, J.
                                               :    Hon. John W. Wise, J.
-vs-                                           :
                                               :
JUDGE MARK C. FLEEGLE                          :    Case No. CT2013-0011
                                               :
   Respondent                                  :    OPINION



CHARACTER OF PROCEEDING:                            Writ of Procedendo




JUDGMENT:                                           Dismissed



DATE OF JUDGMENT:                                   August 2, 2013




APPEARANCES:


For Respondent                                      For Petitioner

NO APPEARANCE                                       EUGENE B. MCCALL, Pro Se
                                                    #404-939
                                                    Pickaway Correctional Institution
                                                    P. O. BOX 209
                                                    Orient, OH 43146
Muskingum County, Case No. CT2013-0011                                                       2

Farmer, J.

      {¶1}   Petitioner, Eugene McCall, has filed a “Petition for the Issuance of a Writ

of Procedendo” asking this Court to order Respondent, Judge Mark C. Fleegle, to rule

on two outstanding motions in his trial court case.          The first motion was filed on

September 13, 2011 by Appellant in a pro se capacity and the second motion was filed

on June 22, 2012 by counsel for Petitioner.

      {¶2}   The Supreme Court has held that a judge’s performance of the requested

act makes the complaint in procedendo moot. State ex rel. Hazel v. Bender, 129 Ohio

St.3d 496, 496, 954 N.E.2d 114, 115 (Ohio, 2011).

      {¶3}   Subsequent to the filing of the instant complaint, Respondent ruled on the

issue raised in both outstanding motions in the underlying case. In turn, Petitioner has

appealed the trial court’s decision on these motions to this Court which was assigned

Case Number CT 2013-0014.        Because Respondent has performed the act requested

in the complaint, we dismiss the instant petition as moot.


By Farmer, J.

Gwin, P J. and

Wise, J. concur.

                                         _______________________________
                                            Hon. Sheila G. Farmer


                                              _______________________________
                                              Hon. W. Scott Gwin


                                              _______________________________
                                              Hon. John W. Wise
SGF/as 719
[Cite as McCall v. Fleegle, 2013-Ohio-3445.]


            IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


EUGENE B. MCCALL                               :
                                               :
        Petitioner                             :
                                               :
-vs-                                           :       JUDGMENT ENTRY
                                               :
JUDGE MARK C. FLEEGLE                          :
                                               :
        Respondent                             :       CASE NO. 13-CA-8



        For the reasons stated in our accompanying Memorandum-Opinion, the petition

for writ of procedendo is dismissed as moot. Costs waived.




                                               _______________________________
                                               Hon. Sheila G. Farmer


                                               _______________________________
                                               Hon. W. Scott Gwin


                                               _______________________________
                                               Hon. John W. Wise